Citation Nr: 1047708	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to an initial compensable evaluation for basal 
cell carcinoma, skin cancer, for the period from November 15, 
1992, to April 30, 2007.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for basal cell carcinoma, skin cancer, on or after April 30, 
2007.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to November 
1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  That decision granted service connection for basal 
cell carcinoma and assigned a noncompensable rating effective 
from November 15, 1992.  The case was subsequently transferred to 
jurisdiction of the RO in Phoenix, Arizona.  

During the pendency of the appeal, a December 2009 rating 
decision increased the Veteran's evaluation for basal cell 
carcinoma, skin cancer, to 10 percent effective from April 30, 
2007.  Applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less than 
the maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).

A hearing was held on December 3, 2009, in Phoenix, Arizona, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and 
who is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development 
in April 2010.  That development was completed, and the case has 
since been returned for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran was afforded VA examinations in August 
2009 and July 2010 in connection with his current claim.  The 
August 2009 VA examiner provided a detailed description of six 
scars.  In the December 2009 rating decision, the RO relied on 
that examination report, in addition to an April 2007 private 
biopsy report, to determine the severity of the Veteran's 
service-connected basal cell carcinoma.  In particular, the RO 
determined that some of the scars could not be considered in the 
evaluation because there were no positive pathology results to 
indicate that he had skin cancer on his right cheek, left temple, 
right breast, or left shoulder.  However, in reviewing the 
record, the Board notes that the August 2009 VA examiner did not 
discuss whether the identified scars were a manifestation or 
residual of the Veteran's service-connected basal cell carcinoma.  
The July 2010 VA examiner indicated that the scar examination 
remained unchanged, but he also did not comment on whether the 
current scars were related to the Veteran's service-connected 
skin cancer.  Thus, it is unclear as to which scars are a 
residual of the Veteran's basal cell carcinoma.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds that another VA examination and 
medical opinion are necessary to determine the current severity 
and manifestations of the Veteran's service-connected basal cell 
carcinoma.   

In addition, the Veteran submitted a letter in October 2010 in 
which he indicated that a VA physician had removed nine more 
spots from his legs and arm pit.  He also stated that he had been 
given prescription medication and asserted that the growths are 
still present and larger.  The Board notes that the most current 
VA treatment records are dated in September 2010.  On remand, the 
RO should make efforts to obtain all outstanding VA medical 
records from September 2010 through the present.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all of the 
Veteran's outstanding VA treatment records 
for the period from September 2010 to the 
present.  All efforts to obtain these 
records should be documented in the claims 
folders.  If the records do not exist or 
further efforts to obtain those records 
would be futile, the Veteran should be 
notified of unsuccessful efforts in this 
regard so that he has an opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the Veteran should be 
afforded a VA examination to ascertain the 
current severity and manifestations of his 
service-connected basal cell carcinoma 
(skin cancer).  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected 
disability.

The examiner should identify the location 
of all current skin cancer lesions as well 
as any residual scars and report all signs 
and symptoms necessary for rating the 
disability, including but not limited to, 
whether there are any characteristics of 
disfigurement, limitation of motion or 
function, instability, and pain. For each 
scar identified, the examiner should 
state whether the scar is a residual 
or manifestation of the Veteran's 
service-connected basal cell 
carcinoma.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After completing these actions, the RO 
should conduct any other development as 
may be indicated by a response received as 
a consequence of the actions taken in the 
preceding paragraphs.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


